DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  the term “central axis A” in page 6 line 9 of the specification, describes the central axis O shown in Fig. 1 appears to be inadvertent typographical error.  
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a circuitry adapted for controlling brightness and/or state of the light illumination light sources as recited in claims 7, 11, 17, and 18 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Note: the specification describes on page 9, lines 7-9, a drive circuit disposed on the printed circuit board 17 or elsewhere in the system. However, drawings do not show such a drive circuit.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because, in Figs. 2 and 3, reference character “50” has been used to designate a portion “51” of the housing 13 and an optical element “52” of an objective lens. However, as described on page 5, line 6, reference character 50 represents the objective lens. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites in lines 14-15 the limitation that the light emitted by each light emitting device forms a light cone, “after passing through the corresponding  upper aperture and focused by the corresponding lens.” However, the claim does not recite, implicitly or explicitly, that the plurality of lenses disposed within the housing are focusing lenses. Hence, this limitation renders claim 1-10 indefinite.
Appropriate correct is required.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 11 recites in lines 10-11 the limitation that the light emitted by each light emitting device forms a light cone, “after being focused by the corresponding lens.” However, the claim does not clearly recite that the plurality of lenses disposed within the housing are focusing lenses. Hence, this limitation renders claim 11-20 indefinite.
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship between each light emitting device and a corresponding one of the plurality of lenses. Note: the limitation in line 8 that “each light emitting device being locate above,” and having a light emitting surface facing, a corresponding one of the of lenses appears incomplete. The special orientation between each light emitting device and the associated lens cannot be readily determined from the claim language. Hence, this limitation further renders claims 11-20 indefinite .
Appropriate correction is required.
Allowable Subject Matter
Claims 1-10  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record alone or in combination fails to disclose, teach, or suggest an illumination light source for a surgical laser system as claimed, the illumination device comprising: a ring-shaped housing, having a plurality of lower apertures located in a bottom portion and forming a circle; a plurality of focusing lenses disposed in a circle within the housing, each lens being located above one of the plurality of lower apertures; a ring-shaped upper mask disposed within and concentrically with the housing, located above the plurality of lenses, the upper mask having a plurality of upper apertures formed thereon in a circle, wherein each upper . 
Note: in this Office Action, the plurality of the lenses disposed within the housing are treated as focusing lenses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
March 7, 2022